DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 3/16/2022.
Claims 1, 3-5, 7, 9, 11-13, 18, 35, 37-39, 41, 43, 45-47, and 49 have been amended.
No claims have been cancelled. Claims 15-17 and 19-34 were cancelled previously.
No new claims have been added.
Claims 1-14, 18, and 35-49 remain pending in the application.
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. 	Regarding claims 12 and 46, Applicant argues that the claims have been amended to overcome the previous 35 U.S.C. 112(b) rejections.	The Examiner respectfully disagrees. Amendment of claims 12 and 46 has instead introduced new issues under 35 U.S.C. 112(b). The claims have been amended to recite “wherein the selecting comprises: selecting, based on the measuring, a plurality of resource pairs for providing a joint quasi-colocation multiple-resource beam report.” However, such an amendment creates conflicting antecedent basis between the “resource pairs” selected “based on the measuring” recited in claims 12 and 46 and the measured “one or more resource pairs” recited in independent claims 1 and 35. Because “resource pairs” recited in claims 12 and 46 is not preceded by the article “the,” it is unclear if such resource pairs are or are not intended to refer to “one or more resource pairs” recited in the independent claims. At first glance it appears as though such “resource pairs” are intended to be the same as those in the independent claim because such resource pairs are recited by claims 12 and 46 as being “based on the measuring,” and “the measuring” appears to refer to the measuring step in the independent claims wherein resource pairs are measured. However, the independent claims may also be broadly reasonably interpreted as requiring only one resource pair based on the “one or more” language, and it is therefore unclear how “a plurality of resource pairs” may be selected based on the measuring when only one resource pair may exist. It is thus also unclear if claims 12 and 46 are also intended to require that the measuring step entail measuring at least two resource pairs, but such a requirement is not stated in claims 12 and 46. Claims 12 and 46 are thus indefinite. For the purpose of this examination, the Examiner will interpret the “resource pairs” recited in claims 12 and 46 as potentially referring to the “resource pairs” recited in claims 1 and 35 from which claims 12 and 46 depend.	Regarding claims 13 and 47, Applicant argues that the claims have been amended to overcome the previous 35 U.S.C. 112(b) rejections.	The Examiner respectfully disagrees. Amendment of claims 12 and 46 has instead introduced new issues under 35 U.S.C. 112(b). The claims have been amended to recite “wherein the selecting comprises: selecting, based on the measuring, a plurality of resource pairs for providing a joint quasi-colocation multiple-resource beam report.” However, such an amendment creates conflicting antecedent basis between the “resource pairs” selected “based on the measuring” recited in claims 13 and 47 and the measured “one or more resource pairs” recited in independent claims 1 and 35. Because “resource pairs” recited in claims 13 and 47 is not preceded by the article “the,” it is unclear if such resource pairs are or are not intended to refer to “one or more resource pairs” recited in the independent claims. At first glance it appears as though such “resource pairs” are intended to be the same as those in the independent claim because such resource pairs are recited by claims 13 and 47 as being “based on the measuring,” and “the measuring” appears to refer to the measuring step in the independent claims wherein resource pairs are measured. However, the independent claims may also be broadly reasonably interpreted as requiring only one resource pair based on the “one or more” language, and it is therefore unclear how “a plurality of resource pairs” may be selected based on the measuring when only one resource pair may exist. It is thus also unclear if claims 13 and 47 are also intended to require that the measuring step entail measuring at least two resource pairs, but such a requirement is not stated in claims 13 and 47 . Claims 13 and 47 are thus indefinite. For the purpose of this examination, the Examiner will interpret the “resource pairs” recited in claims 13 and 47 as potentially referring to the “resource pairs” recited in claims 1 and 35 from which claims 13 and 47 depend.	Regarding claims 1, 18, 35, and 49, Applicant argues that Vivo does not teach “wherein each of the one or more resource pairs includes a resource of a first resource type and a set of resources of a second resource type.” Applicant asserts that Vivo teaches L1-RSRP measurements on these SSB resources being reported.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. As can be seen for instance in at least the first “Agreements” section of the Introduction in Vivo, agreements include supporting RSRP (reference signal received power) measurements on synchronization signal blocks (SSB) (Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2). The supported configurations include SSB + CSI-RS (channel state information reference signal) independent RSRP reporting and joint RSRP using QCL-ed SS-block + CSI-RS (Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2). One or more SSB + CSI-RS pairs may be broadly reasonably interpreted as one or more received pairs, and thus the UE may be broadly reasonably interpreted as measuring a received power for each resource of one or more resource pairs. One or more SSB + CSI-RS pairs may also be broadly reasonably interpreted as one or more resource pairs that includes a resource of a first resource type (i.e., SSB) and a set of resources of a second resource type (i.e., CSI-RS). Vivo may thus be broadly reasonably interpreted as teaching “wherein each of the one or more resource pairs includes a resource of a first resource type and a set of resources of a second resource type.” The Examiner would also like to note that it is unclear to the Examiner how Applicant’s assertion that “Vivo teaches L1-RSRP measurements on these SSB resources being reported” is intended to argue against the teachings of Vivo discussed above with regard to the argued limitation. Vivo does appear to discuss L1 RSRP reporting, but Vivo also teaches one or more resource pairs including a resource of a first resource type and a set of resources of a second resource type as is discussed above, which may be broadly reasonably interpreted as teaching the argued limitation.	Regarding claims 1, 18, 35, and 49, Applicant argues that Vivo does not teach “selecting based on a strongest received power or a strongest aggregated received power obtained by the measuring, one of the one or more resource pairs for providing a joint quasi-colocation multiple-resource beam report.” Applicant asserts that the selection in Vivo is what beams are to be reported and that the reporting setting at least includes information on selected beam(s).	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. As can be seen for instance in at least Section 2.1.2 of Vivo, the N best Tx beams may be selected for reporting based on measured RSRP values (Vivo; Section 2.1.2). Such selection may include selecting the N Tx beams with the best (i.e., strongest) RSRP values (Vivo; Section 2.1.2). When SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP (Vivo; Section 2.1.2). The UE may thus broadly reasonably interpreted as “selecting, based on a strongest received power or a strongest aggregated received power obtained by the measuring, one of the one or more resource pairs for providing a joint quasi-colocation multiple-resource beam report.” The Examiner would also like to note that it is unclear to the Examiner how Applicant’s assertion that “the selection in Vivo is what beams are to be reported and that the reporting setting at least includes information on selected beam(s)” is intended to argue against the teachings of Vivo discussed above with regard to the argued limitation. As was discussed above, Vivo teaches selecting the N best Tx beams and reporting such beams along with their RSRP information and that when SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP (Vivo; Section 2.1.2). Such teachings may be broadly characterized as “what beams are to be reported and that the reporting setting at least includes information on selected beam(s),” but such teachings still teach the argued limitation as discussed above.	Regarding claims 1, 18, 35, and 49, Applicant argues that Vivo does not teach “creating a joint quasi-colocation multiple-resource beam report, wherein the joint quasi-colocation multiple-resource beam report indicates a resource and a corresponding measured received power for each resource of the selected resource pair, including for a resource of the first resource type and each resource of the set of resources of the second resource type of the selected resource pair.” Applicant asserts that Vivo instead teaches selecting beam(s) and reporting L1-RSRP measurement results based on SSB and CSI-RS according to configuration made by the gNB that does not carry out the measurements (beam reporting can be fed back on UL resource configured by gNB).	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. As can be seen for instance in at least Section 2.1.2 of Vivo, the N best Tx beams may be selected for reporting based on measured RSRP values (Section 1, page 1, last line; Section 2.1.2). When SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP (Section 1, page 1, last line; Section 2.1.2). Such reporting is also stated in at least the last line on page 1 as well (Section 1, page 1, last line; Section 2.1.2). The UE may thus broadly reasonably interpreted as creating a joint quasi-colocation multiple-resource beam report. As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report (Section 1, page 1, last line; Section 2.1.2). The joint quasi-colocation multiple-resource beam report may thus be broadly reasonably interpreted as indicating a resource and a corresponding measured received power for each resource of the selected resource pair. The reporting discussed above in Section 2.1.2 and on the last line of page 1 may also be broadly reasonably interpreted as including for a resource of the first resource type (i.e., SSB) and each resource of the set of resources of the second resource type (i.e., CSI-RS) of the selected resource pair. Vivo may thus also be broadly reasonably interpreted as teaching the joint quasi-colocation multiple-resource beam report “including for a resource of the first resource type and each resource of the set of resources of the second resource type of the selected resource pair.” Vivo may thus be broadly reasonably interpreted as teaching the entire argued limitation “creating a joint quasi-colocation multiple-resource beam report, wherein the joint quasi-colocation multiple-resource beam report indicates a resource and a corresponding measured received power for each resource of the selected resource pair, including for a resource of the first resource type and each resource of the set of resources of the second resource type of the selected resource pair.” The Examiner would again like to note that the Examiner is confused as to how Applicant’s arguments are intended to argue against the above teachings of Vivo. Applicant’s arguments appear to be an attempt to broadly characterize the teachings of Vivo, but such a broad characterization of the teachings of Vivo does not change Vivo’s teachings as are discussed above with regard to the argued claim limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 12 and 46, the claims have been amended to recite “wherein the selecting comprises: selecting, based on the measuring, a plurality of resource pairs for providing a joint quasi-colocation multiple-resource beam report.” However, such an amendment creates conflicting antecedent basis between the “resource pairs” selected “based on the measuring” recited in claims 12 and 46 and the measured “one or more resource pairs” recited in independent claims 1 and 35. Because “resource pairs” recited in claims 12 and 46 is not preceded by the article “the,” it is unclear if such resource pairs are or are not intended to refer to “one or more resource pairs” recited in the independent claims. At first glance it appears as though such “resource pairs” are intended to be the same as those in the independent claim because such resource pairs are recited by claims 12 and 46 as being “based on the measuring,” and “the measuring” appears to refer to the measuring step in the independent claims wherein resource pairs are measured. However, the independent claims may also be broadly reasonably interpreted as requiring only one resource pair based on the “one or more” language, and it is therefore unclear how “a plurality of resource pairs” may be selected based on the measuring when only one resource pair may exist. It is thus also unclear if claims 12 and 46 are also intended to require that the measuring step entail measuring at least two resource pairs, but such a requirement is not stated in claims 12 and 46. Claims 12 and 46 are thus indefinite. For the purpose of this examination, the Examiner will interpret the “resource pairs” recited in claims 12 and 46 as potentially referring to the “resource pairs” recited in claims 1 and 35 from which claims 12 and 46 depend.	Regarding claims 13 and 47, the claims have been amended to recite “wherein the selecting comprises: selecting, based on the measuring, a plurality of resource pairs for providing a joint quasi-colocation multiple-resource beam report.” However, such an amendment creates conflicting antecedent basis between the “resource pairs” selected “based on the measuring” recited in claims 13 and 47 and the measured “one or more resource pairs” recited in independent claims 1 and 35. Because “resource pairs” recited in claims 13 and 47 is not preceded by the article “the,” it is unclear if such resource pairs are or are not intended to refer to “one or more resource pairs” recited in the independent claims. At first glance it appears as though such “resource pairs” are intended to be the same as those in the independent claim because such resource pairs are recited by claims 13 and 47 as being “based on the measuring,” and “the measuring” appears to refer to the measuring step in the independent claims wherein resource pairs are measured. However, the independent claims may also be broadly reasonably interpreted as requiring only one resource pair based on the “one or more” language, and it is therefore unclear how “a plurality of resource pairs” may be selected based on the measuring when only one resource pair may exist. It is thus also unclear if claims 13 and 47 are also intended to require that the measuring step entail measuring at least two resource pairs, but such a requirement is not stated in claims 13 and 47 . Claims 13 and 47 are thus indefinite. For the purpose of this examination, the Examiner will interpret the “resource pairs” recited in claims 13 and 47 as potentially referring to the “resource pairs” recited in claims 1 and 35 from which claims 13 and 47 depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14, 18, 35-42, and 48-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG1 Meeting #90bi2, R1-1717472; “Discussion on Beam Measurement, Beam Reporting and Beam Indication”, Prague, Czech Republic; October 9-13, 2017, 12 pages (provided by Applicant, Vivo hereinafter).	Regarding claims 1 and 35, Vivo teaches a method and an apparatus (User equipment (UE); Vivo; Sections 1-2.1.2) comprising: 	at least one processor (A person having ordinary skill in the art would understand a UE such as that having functionality descripted in at least sections 1-2.1.2 as being comprised of generic hardware including at least one processor; Vivo; Sections 1-2.1.2); and (A person having ordinary skill in the art would understand a UE such as that having functionality descripted in at least sections 1-2.1.2 as being comprised of at least one memory including computer program code; Vivo; Sections 1-2.1.2); 	the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 		measure a received power for each resource of one or more resource pairs (As can be seen for instance in at least the first “Agreements” section of the Introduction, agreements include supporting RSRP (reference signal received power) measurements on synchronization signal blocks (SSB). The supported configurations include SSB + CSI-RS (channel state information reference signal) independent RSRP reporting and joint RSRP using QCL-ed SS-block + CSI-RS. One or more SSB + CSI-RS pairs may be broadly reasonably interpreted as one or more received pairs, and thus the UE may be broadly reasonably interpreted as measuring a received power for each resource of one or more resource pairs. The Examiner would also like to note that such measurements are discussed in further detail in at least Sections 2.1.1-2.1.2; Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2), wherein each of the one or more resource pairs includes a resource of a first resource type and a set of resources of a second resource type (One or more SSB + CSI-RS pairs may be broadly reasonably interpreted as one or more resource pairs that includes a resource of a first resource type (i.e., SSB) and a set of resources of a second resource type (i.e., CSI-RS). The Examiner would also like to note that such measurements are discussed in further detail in at least Sections 2.1.1-2.1.2; Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2), wherein the resource of the first resource type is spatially quasi-colocated with the set of resources of the second resource type (As was also discussed above, reporting may include joint RSRP using QCL-ed (quasi-colocated) SS-block + CSI-RS. Resources of the first resource type (i.e., SSB) may thus be broadly reasonably interpreted as being spatially quasi-colocated with the set of resources of the second resource type (i.e., CSI-RS). The Examiner would also like to note that such measurements are discussed in further detail in at least Sections 2.1.1-2.1.2; Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2); 		select, based on a strongest received power or a strongest aggregated received power obtained by the measuring, one of the one or more resource pairs for providing a joint quasi-colocation multiple-resource beam report (As can be seen for instance in at least Section 2.1.2, the N best Tx beams may be selected for reporting based on measured RSRP values. Such selection may include selecting the N Tx beams with the best (i.e., strongest) RSRP values. When SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP. The UE may thus broadly reasonably interpreted as selecting, based on a strongest received power or a strongest aggregated received power obtained by the measuring, one of the one or more resource pairs for providing a joint quasi-colocation multiple-resource beam report; Vivo; Section 2.1.2); 		create a joint quasi-colocation multiple-resource beam report (As can be seen for instance in at least Section 2.1.2, the N best Tx beams may be selected for reporting based on measured RSRP values. When SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP. Such reporting is also stated in at least the last line on page 1 as well. The UE may thus broadly reasonably interpreted as creating a joint quasi-colocation multiple-resource beam report; Vivo; Section 1, page 1, last line; Section 2.1.2), wherein the joint quasi-colocation multiple-resource beam report indicates a resource and a corresponding measured received power for each resource of the selected resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. The joint quasi-colocation multiple-resource beam report may thus be broadly reasonably interpreted as indicating a resource and a corresponding measured received power for each resource of the selected resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2), including for a resource of the first resource type and each resource of the set of resources of the second resource type of the selected resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Such reporting is also stated in at least the last line on page 1 as well. Such reporting may be broadly reasonably interpreted as including for a resource of the first resource type (i.e., SSB) and each resource of the set of resources of the second resource type (i.e., CSI-RS) of the selected resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2); and 		control sending the joint quasi-colocation multiple-resource beam report (The UE may report (i.e., send) the measurements described in Section 2.1.2. Such reporting is also stated in at least the last line on page 1 as well. The UE may thus be broadly reasonably interpreted as controlling sending the joint quasi-colocation multiple-resource beam report; Vivo; Section 1, page 1, last line; Section 2.1.2).	Regarding claims 2 and 36, Vivo teaches the limitations of claims 1 and 35 respectively.	Vivo further teaches the first resource type comprises a synchronization signal block resource (As can be seen in at least Section 2.1.2, measurement reporting may include reporting measurements on QCL-ed SS-block + CSI-RS. The first resource type in such reporting may be broadly reasonably interpreted as a synchronization signal block resource (SSB); Vivo; Section 2.1.2); and 	the second resource type comprises a channel state information-reference signal resource (As can be seen in at least Section 2.1.2, measurement reporting may include reporting measurements on QCL-ed SS-block + CSI-RS. The second resource type in such reporting may be broadly reasonably interpreted as a channel state information-reference signal resource (CSI-RS); Vivo; Section 2.1.2).	Regarding claims 3 and 37, Vivo teaches the limitations of claims 1 and 35 respectively.	Vivo further teaches the at least one processor and the computer program code are configured to further cause the apparatus to: 	control receiving for one or more resource pairs, quasi-colocation information indicating that a resource of a first resource type of the resource pair is spatially quasi-colocated with the set of resources of the second resource type of the resource pair (Configuration of resources and measurement reporting for such resources (such as SSB QCL-ed with CSI-RS) by the network side is discussed throughout Vivo. For instance, Sections 2.1.1 and 2.1.2 discuss configuration of resources (which include QCL-ed SSB and CSI-RS) and measurement of such resources by the network side (e.g., a gNB). As can be seen for instance in at least the last “Agreement” section on page 1, configuration of SSB and CSI-RS are supported. The first “Agreement” section on page 2 also discusses supporting configuration of QCL by RRC and MAC-CE signaling. The last agreement section on page 2 states that the UE is RRC configured with a list of up to M candidate Transmission Configuration Indication (TCI) states at least for the purposes of QCL indication. The first two “Agreement” sections on page 3 also discuss QCL configuration and indication to the UE. The UE may thus be broadly reasonably interpreted as controlling receiving quasi-colocation information indicating that a resource of a first resource type of the resource pair is spatially quasi-colocated with the set of resources of the second resource type of the resource pair; Vivo; Sections 1-2.1.2).	Regarding claims 4 and 38, Vivo teaches the limitations of claims 1 and 35 respectively.	Vivo further teaches the at least one processor and the computer program code are configured to further cause the apparatus to: 	control receiving for one or more resource pairs, quasi-colocation information indicating that a synchronization signal block resource of the resource pair is spatially quasi-(Configuration of resources and measurement reporting for such resources (such as SSB QCL-ed with CSI-RS) by the network side is discussed throughout Vivo. For instance, Sections 2.1.1 and 2.1.2 discuss configuration of resources (which include QCL-ed SSB and CSI-RS) and measurement of such resources by the network side (e.g., a gNB). As can be seen for instance in at least the last “Agreement” section on page 1, configuration of SSB and CSI-RS are supported. The first “Agreement” section on page 2 also discusses supporting configuration of QCL by RRC and MAC-CE signaling. The last agreement section on page 2 states that the UE is RRC configured with a list of up to M candidate Transmission Configuration Indication (TCI) states at least for the purposes of QCL indication. The first two “Agreement” sections on page 3 also discuss QCL configuration and indication to the UE. The UE may thus be broadly reasonably interpreted as controlling receiving quasi-colocation information indicating that a synchronization signal block resource of the resource pair is spatially quasi-colocated with a set of channel state information-reference signal resources of the resource pair, the quasi-colocation information including a resource indication of the synchronization signal block resource of the resource pair and resource indications of the set of channel state information-reference signal resources of the resource pair; Vivo; Sections 1-2.1.2).	Regarding claims 5 and 39, Vivo teaches the limitations of claims 1 and 35 respectively.	Vivo further teaches the first resource type comprises a synchronization signal block resource (As can be seen in at least Section 2.1.2, measurement reporting may include reporting measurements on QCL-ed SS-block + CSI-RS. The first resource type in such reporting may be broadly reasonably interpreted as a synchronization signal block resource (SSB); Vivo; Section 2.1.2); and (As can be seen in at least Section 2.1.2, measurement reporting may include reporting measurements on QCL-ed SS-block + CSI-RS. The second resource type in such reporting may be broadly reasonably interpreted as a channel state information-reference signal resource (CSI-RS); Vivo; Section 2.1.2); and 	wherein the at least one processor and the computer program code configured to cause the apparatus to create comprises the at least one memory and the computer program code configured to cause the apparatus to: 		create for the selected resource pair, a joint quasi-colocation multiple-resource beam report (As can be seen for instance in at least Section 2.1.2, the N best Tx beams (i.e., at least the selected resource pair) may be selected for reporting based on measured RSRP values. When SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP. Such reporting is also stated in at least the last line on page 1 as well. The UE may thus broadly reasonably interpreted as creating a joint quasi-colocation multiple-resource beam report for the selected resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2) that includes a resource indication of a synchronization signal block of the resource pair, information indicating a measured received power of the synchronization signal block resource of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. The joint quasi-colocation multiple-resource beam report may thus be broadly reasonably interpreted as indicating a resource indication of a synchronization signal block of the resource pair and information indicating a measured received power of the synchronization signal block resource of the resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2), resource indications of a set of channel state (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Such reporting is also stated in at least the last line on page 1 as well. Such reporting may be broadly reasonably interpreted as including resource indications of a set of channel state information-reference signal resources of the resource pair and information indicating a measured received power of each resource of the set of channel state information-reference signal resources of the resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2).	Regarding claims 6 and 40, Vivo teaches the limitations of claims 1 and 35 respectively.	Vivo further teaches the at least one processor and the computer program code configured to cause the apparatus to select comprises the at least one processor and the computer program code configured to cause the apparatus to perform at least one of the following: 	select one of the one or more resource pairs having a strongest received power of the resource of the first resource type of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as selecting one of the one or more resource pairs having a strongest received power of the resource of the first resource type of the resource pair; Vivo; Section 2.1.2); (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as selecting one of the one or more resource pairs having a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair; Vivo; Section 2.1.2); and 	select one of the one or more resource pairs having a strongest aggregated received power computed over both the resource of the first resource type of the resource pair and the set of resources of the second resource type of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as selecting one of the one or more resource pairs having a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair; Vivo; Section 2.1.2).	Regarding claims 7 and 41, Vivo teaches the limitations of claims 1 and 35 respectively.	Vivo further teaches the at least one processor and the computer program code are configured to further cause the apparatus to: 	receive an indication of a selection criteria to be used in the selecting (As can be seen for instance in at least the first sentence of Section 2.1.2, beam reporting is configured by the network side (e.g., a gNB). The selection criteria discussed for instance in Section 2.1.2 (see at least Proposal 2) may thus be broadly reasonably interpreted as being indicated by the network side as part of configuring beam reporting. The UE may thus be broadly reasonably interpreted as receiving an indication of a selection criteria to be used in the selecting; Vivo; Section 1, page 1, last line; Section 2.1.2), as one of the following selection criteria: 		a strongest received power of the resource of the first resource type of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as indicating a selection criteria of a strongest received power of the resource of the first resource type of the resource pair; Vivo; Section 2.1.2); 		a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as indicating a selection criteria of a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair; Vivo; Section 2.1.2); and 		a strongest aggregated received power computed over both the resource of the first resource type of the resource pair and the set of resources of the second resource type of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as indicating a selection criteria of a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair; Vivo; Section 2.1.2).	Regarding claims 8 and 42, Vivo teaches the limitations of claims 1 and 35 respectively.	Vivo further teaches the first resource type comprises a synchronization signal block resource (As can be seen in at least Section 2.1.2, measurement reporting may include reporting measurements on QCL-ed SS-block + CSI-RS. The first resource type in such reporting may be broadly reasonably interpreted as a synchronization signal block resource (SSB); Vivo; Section 2.1.2); and 	the second resource type comprises a channel state information-reference signal resource (As can be seen in at least Section 2.1.2, measurement reporting may include reporting measurements on QCL-ed SS-block + CSI-RS. The second resource type in such reporting may be broadly reasonably interpreted as a channel state information-reference signal resource (CSI-RS); Vivo; Section 2.1.2); and 	wherein the at least one processor and the computer program code configured to cause the apparatus to select comprises the at least one processor and the computer program code configured to cause the apparatus to perform at least one of the following: 		select one of the one or more resource pairs having a strongest received power of the synchronization signal block resource of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as selecting one of the one or more resource pairs having a strongest received power of the resource of the first resource type of the resource pair; Vivo; Section 2.1.2); 		select one of the one or more resource pairs having a strongest aggregated received power computed over the set of channel state information-reference signal resources of the resource (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as selecting one of the one or more resource pairs having a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair; Vivo; Section 2.1.2); and 		select one of the one or more resource pairs having a strongest aggregated received power computed over both the synchronization signal block resource of the resource pair and the set of channel state information-reference signal resources of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Each of such selection criteria may be broadly interpreted as selecting one of the one or more resource pairs having a strongest aggregated received power computed over the set of resources of the second resource type of the resource pair; Vivo; Section 2.1.2).	Regarding claims 14 and 48, Vivo teaches the limitations of claims 1 and 35 respectively.	Vivo further teaches each of the resources are associated with a beam or a spatial domain filter (As can be seen in at least the first sentence of Section 1 (and also throughout at least Section 1-2.1.2, the measured resources are associated with beams; Vivo; Sections 1-2.1.2).	Regarding claims 18 and 49, Vivo teaches a method and an apparatus (User equipment (UE); Vivo; Sections 1-2.1.2) comprising: 	at least one processor (A person having ordinary skill in the art would understand a UE such as that having functionality descripted in at least sections 1-2.1.2 as being comprised of generic hardware including at least one processor; Vivo; Sections 1-2.1.2); and 	at least one memory including computer program code (A person having ordinary skill in the art would understand a UE such as that having functionality descripted in at least sections 1-2.1.2 as being comprised of at least one memory including computer program code; Vivo; Sections 1-2.1.2); 	the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 		measure a received power for each resource of one or more resource pairs (As can be seen for instance in at least the first “Agreements” section of the Introduction, agreements include supporting RSRP (reference signal received power) measurements on synchronization signal blocks (SSB). The supported configurations include SSB + CSI-RS (channel state information reference signal) independent RSRP reporting and joint RSRP using QCL-ed SS-block + CSI-RS. One or more SSB + CSI-RS pairs may be broadly reasonably interpreted as one or more received pairs, and thus the UE may be broadly reasonably interpreted as measuring a received power for each resource of one or more resource pairs. The Examiner would also like to note that such measurements are discussed in further detail in at least Sections 2.1.1-2.1.2; Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2), wherein each of the one or more resource pairs includes a synchronization signal block resource and a set of channel state information-reference signal resources (One or more SSB + CSI-RS pairs may be broadly reasonably interpreted as one or more resource pairs that includes a synchronization signal block resource and a set of channel state information-reference signal resources. The Examiner would also like to note that such measurements are discussed in further detail in at least Sections 2.1.1-2.1.2; Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2), wherein the synchronization signal block resource is spatially quasi-colocated with the set of channel state information-reference signal resources (As was also discussed above, reporting may include joint RSRP using QCL-ed (quasi-colocated) SS-block + CSI-RS. The synchronization signal block resource may thus be broadly reasonably interpreted as being spatially quasi-colocated with the set of channel state information-reference signal resources. The Examiner would also like to note that such measurements are discussed in further detail in at least Sections 2.1.1-2.1.2; Vivo; Section 1, page 1, lines 3-9; Sections 2.1.1-2.1.2); 		select, based on a strongest received power or a strongest aggregated received power by the measuring, one of the one or more resource pairs for providing a joint quasi- colocation multiple-resource beam report (As can be seen for instance in at least Section 2.1.2, the N best Tx beams may be selected for reporting based on measured RSRP values. Such selection may include selecting the N Tx beams with the best (i.e., strongest) RSRP values. When SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP. The UE may thus broadly reasonably interpreted as selecting, based on a strongest received power or a strongest aggregated received power obtained by the measuring, one of the one or more resource pairs for providing a joint quasi-colocation multiple-resource beam report; Vivo; Section 2.1.2); 		create a joint quasi-colocation multiple-resource beam report (As can be seen for instance in at least Section 2.1.2, the N best Tx beams may be selected for reporting based on measured RSRP values. When SSB and CSI-RS are spatial QCL-ed, the UE can report the joint RSRP. Such reporting is also stated in at least the last line on page 1 as well. The UE may thus broadly reasonably interpreted as creating a joint quasi-colocation multiple-resource beam report; Vivo; Section 1, page 1, last line; Section 2.1.2), wherein the joint quasi-colocation multiple-resource beam report including a resource indication and a measured received power of a synchronization signal block resource of the selected resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. The joint quasi-colocation multiple-resource beam report may thus be broadly reasonably interpreted as indicating a resource and a corresponding measured received power for each resource of the selected resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2), resource indications of a set of channel state information-reference signal resources of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Such reporting is also stated in at least the last line on page 1 as well. Such reporting may be broadly reasonably interpreted as including resource indications of a set of channel state information-reference signal resources of the resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2), and information indicating a measured received power of each resource of the set of channel state information-reference signal resources of the resource pair (As can be seen for instance in at least proposal 2 of Section 2.1.2, joint L1-RSRP reporting using QCL-ed SS-block + CSI-RS may include: joint calculation of L1-RSRP based on QCL-ed SS-block + CSI-RS on per beam basis, joint selection of L1-RSRP calculated from SS-block or from CSI-RS on per beam basis, two independent reports for SS-block and CSI-RS, and independent calculation on per beam basis and jointly encoded into one report. Such reporting is also stated in at least the last line on page 1 as well. Such reporting may be broadly reasonably interpreted as including information indicating a measured received power of each resource of the set of channel state information-reference signal resources of the resource pair; Vivo; Section 1, page 1, last line; Section 2.1.2); and 		control sending by the user device, the joint quasi-colocation multiple-resource beam report (The UE may report (i.e., send) the measurements described in Section 2.1.2. Such reporting is also stated in at least the last line on page 1 as well. The UE may thus be broadly reasonably interpreted as controlling sending the joint quasi-colocation multiple-resource beam report; Vivo; Section 1, page 1, last line; Section 2.1.2).
Allowable Subject Matter
Claims 9-11 and 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 and 46-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474